  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 1 of 21 PageID #:3955




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


WALTER BRZOWSKI,                                )
                                                )
             Plaintiff,                         )
                                                )
             vs.                                )      Case No. 17 C 9339
                                                )
BRENDA SIGLER,                                  )
                                                )
             Defendant.                         )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      In 2017, Walter Brzowski, who was formerly incarcerated at Illinois's Pontiac

Correctional Center, sued Brenda Sigler, the records office supervisor at Pontiac.

Brzowski alleged that he was wrongfully held in custody for 902 days because Sigler

repeatedly dismissed his complaints that he was being held beyond his sentence.

Under 42 U.S.C. § 1983, Brzowski sought to hold Sigler accountable for violations of his

rights under the Eighth and Fourteenth Amendments.

      A trial was held, and the jury returned a verdict in Brzowski's favor. The jury

awarded Brzowski $721,000 in compensatory damages and $10,000 in punitive

damages. After trial, Sigler renewed her motion for judgment as a matter of law and

moved for a new trial under Federal Rule of Civil Procedure 59. The Court denied both

motions. See Brzowski v. Sigler, No. 17 C 9339, 2021 WL 2529569, at *1 (N.D. Ill. June

21, 2021).

      Brzowski has petitioned the Court for attorneys' fees and expenses under 42
     Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 2 of 21 PageID #:3956




U.S.C. § 1988 and for costs under 28 U.S.C. § 1920. Brzowski seeks $246,292.50 in

fees and expenses and $4,487.30 in costs. 1 The total award requested is $250,779.80.

Sigler objects to the propose fees and expenses and would have the Court award only

$75,000 in attorneys' fees. Sigler does not object to the requested costs and expenses.

         For the reasons set forth below, the Court reduces Brzowski's request fees but

not the sizeable extent proposed by Sigler. The total amount of attorneys' fees awarded

by the Court is $ 206,994. The Court grants Brzowski's requested and unobjected-to

costs in full.

                                          Discussion 2

         The Court will consider Brzowski's petition for attorneys' fees first and his bill of

costs second.

A.       Attorneys' fees

         "The starting point for determination of a reasonable attorney's fee in a section

1983 case is the number of hours reasonably expended on the litigation, multiplied by a

reasonable hourly rate." Fields v. City of Chicago, No. 10 C 1168, 2018 WL 253716, at

*2 (N.D. Ill. 2018) (Kennelly, J.). The result of this arithmetic is referred to as the

"lodestar." Id. Courts may adjust the lodestar based on the twelve factors described in




1 Though Brzowski has submitted an itemized list of his attorneys' time entries, see dkt.
no. 191-1, none of his submissions include a totaling of his attorneys' hours or his
attorneys' total billings. In other words, though Brzowski's proposed fee appears to be
derived from his proposed billing rates for each attorney multiplied by each attorneys'
respective total time, Brzowski has not shown his work.
2 The Court assumes familiarity with the facts of this case and refers those interested in
the background to its prior opinions. See Brzowski, 2021 WL 2529569, at *1–3;
Brzowski v. Sigler, No. 17 C 9339, 2020 WL 3489484, at *1–3 (N.D. Ill. June 26, 2020);
Brzowski v. Baldwin, No. 17 C 9339, 2018 WL 4917084, at *1 (N.D. Ill. Oct. 9, 2018).
                                                2
  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 3 of 21 PageID #:3957




Hensley v. Eckerhart, 461 U.S. 424, 430 (1983). See Anderson v. AB Painting &

Sandblasting Inc., 578 F.3d 542, 544 (7th Cir. 2009). Those factors are:

      (1) the time and labor required; (2) the novelty and difficulty of the questions;
      (3) the skill requisite to perform the legal service properly; (4) the preclusion
      of employment by the attorney due to acceptance of the case; (5) the
      customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
      imposed by the client or the circumstances; (8) the amount involved and the
      results obtained; (9) the experience, reputation, and ability of the attorneys;
      (10) the "undesirability" of the case; (11) the nature and length of the
      professional relationship with the client; and (12) awards in similar cases.

Hensley, 461 U.S. at 430 nn.3, 9. Though these factors are instructive, many of them

are typically "subsumed within the initial calculation of hours reasonably expended at a

reasonable hourly rate." Anderson, 578 F.3d at 544.

      The adjudication of attorneys' fees "should not result in a second major litigation."

Hensley, 461 U.S. at 437. The party petitioning for fees "bears the burden of

establishing entitlement to an award and documenting the appropriate hours expended

and hourly rates." Id. Should the fee applicant meet his burden, the burden shifts to the

opposing party "to offer evidence that sets forth 'a good reason why a lower rate is

essential.'" Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 640 (7th Cir. 2011).

Courts are obliged to exclude from the petitioning party's calculation any hours "that

were not reasonably expended on litigation." Pouncy v. City of Chicago, No. 15-CV-

1840, 2017 WL 8205488, at *3 (N.D. Ill. Dec. 11, 2017) (internal quotation marks

omitted).

      Once a lodestar amount is determined, the Court may determine whether it is

appropriate to adjust it either upward or downward. See id. Though "a plaintiff who

achieves excellent results should receive the entire lodestar," that same sum might be

"excessive for one who has achieved only partial or limited success." Sommerfield v.

                                             3
  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 4 of 21 PageID #:3958




City of Chicago, 863 F.3d 645, 650 (7th Cir. 2017) (internal quotation marks omitted).

Court may adjust the lodestar upward if the party obtained "[e]xtraordinarily good

results." Id. When a court chooses to reduce a fee award, it must offer "a concise but

clear explanation of its reasons." Small v. Richard Wolf Med. Instruments Corp., 264

F.3d 702, 708 (7th Cir. 2001) (internal quotation marks omitted). Said differently, a

court may not "simply "eyeball the fee request and cut it down by an arbitrary

percentage because it seemed excessive to the court." Id. (internal quotation marks

omitted).

       1.     Prevailing party

       Sigler questions whether Brzowski is even a prevailing party entitled to an award

of attorney's fees. Sigler's Resp. Br. at 2–3; see also 42 U.S.C. § 1988(b) ("In any

action or proceeding to enforce a provision of . . . [section] 1983 . . . the court, in its

discretion, may allow the prevailing party, other than the United States, a reasonable

attorney's fee as part of the costs."). Because only one of out of six defendants and one

out of four claims preceded to trial, Sigler contends that Brzowski is not a prevailing

party for purposes of section 1988. Sigler's Resp. Br. at 3.

       There are two elements to a fee award under section 1988: "the party seeking

fees must qualify as a 'prevailing party' and "the fee must be 'reasonable.'" Simpson v.

Sheahan, 104 F.3d 998, 1001 (7th Cir. 1997). "A plaintiff prevails when actual relief on

the merits of his claim materially alters the legal relationship between the parties by

modifying the defendant's behavior in a way that directly benefits the plaintiff." Id.

(alterations accepted and internal quotation marks omitted). "A judgment for damages

in any amount, whether compensatory or nominal, confers prevailing-party status on a



                                               4
  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 5 of 21 PageID #:3959




plaintiff." Id. In this, the jury ruled in Brzowski's favor and awarded him substantial

damages. Thus, he is entitled to attorney's fees. See Capps v. Drake, 894 F.3d 802,

804 (7th Cir. 2018) (holding that because plaintiff was awarded substantial damages, he

should have been awarded attorney's fees).

       If Brzowski had "received only a technical, nominal, or de minimis damage

award," Sigler's argument might have some weight. See id.; see also Perlman v. Zell,

185 F.3d 850, 859 (7th Cir. 1999) ("We have held in a series of recent cases that a

litigant who wins less than 10% of his initial demand either is not a prevailing party for

purposes of fee-shifting statutes or should be treated as if he had not prevailed."). But

that is not Sigler's argument. Instead her argument is that because Brzowski's suit was

pared down to just one claim against one defendant, he is not a prevailing party.

Sigler's Resp. Br. at 2–3. Yet, none of the cases Sigler cites support this theory. See

Simpson v. Sheahan, 104 F.3d at 101; Perlman v. Zell, 185 F.3d at 859; Fletcher v. City

of Fort Wayne, 162 F.3d 975, 977–78 (7th Cir. 1998) (holding that a party's acceptance

of an offer of judgment does not, per se, establish that the plaintiff is a prevailing party

entitled to attorney's fees); Cole v. Wodziak, 169 F.3d 486, 488 (7th Cir. 1999)

(determining that plaintiffs in a race discrimination suit were prevailing parties entitled to

reasonable attorney's fees). And the Court has not uncovered any precedent in line

with Sigler's theory.

       The Court can safely conclude that because Brzowski prevailed at trial on a claim

for relief that covered the entirety of his injury and was awarded substantial damages,

he is a prevailing party entitled to attorney's fees. See Capps, 894 F.3d at 804.




                                              5
  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 6 of 21 PageID #:3960




       2.     Reasonable hourly rates

       The Court next considers the reasonableness of Brzowski's requested fees. See

Simpson, 104 F.3d at 1001. Reasonable hourly rates must be "based on the local

market rate for the attorney's services." Montanez v. Simon, 755 F.3d 547, 553 (7th Cir.

2014). "The best evidence of the market rate is the amount the attorney actually bills for

similar work, but if that rate can't be determined, then the district court may rely on

evidence of rates charged by similarly experienced attorneys in the community and

evidence of rates set for the attorney in similar cases." Id.

       Brzowski's proposes the following rates for his trial team: $550 per hour for

attorney Victor Henderson; $450 per hour for attorneys Devlin Schoop and Christopher

Carmichael; $325 per hour for attorney Alexandra Hunstein; and at $275 per hour for

attorney Kelsey Van Overloop. Brzowski's Fee Pet. at 4. In support of these rates,

Brzowski has included affidavits from Henderson, Schoop, and Carmichael that he says

support their respective billing rates. See dkt. no. 191-3; dkt. no. 191-4; and dkt. no.

191-6. Brzowski has also supplied comparator cases that he contends support the

reasonableness of his attorneys' respective rates. See Brzowski's Fee Pet. at 6–7.

       Sigler argues that these none of the requested rates are justified. See Sigler's

Resp. Br. at 12–13. She notes that the attorneys have not provided evidence of what

they billed for similar work and says they have cited to cases that are distinguishable.

Id. at 13. Sigler also argues that Henderson's, Schoop's, and Carmichael's affidavits

are self-serving and cannot justify their requested rates. Id. She further notes that

Brzowski has not offered any evidence to support the requested rates for Van Overloop

and Hunstein. Id. n.2. As a result, Sigler suggests a rate of $385 per hour for



                                              6
    Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 7 of 21 PageID #:3961




Henderson, Schoop, and Carmichael. 3 See id. at 14 (citing Montanez, 755 F.3d at 554

(affirming a $385 per hour rate for "experienced attorneys" who did not adequately

support their proposed rates)).

        In his reply, Brzowski concedes that he has not provided any evidence to support

either Van Overloop's or Hunstein's rates and asks the Court to instead award these

attorneys only $150 per hour. Brzowski's Reply Br. at 8 n.2, 13 (citing Cooper v. City of

Chicago, No. 16 C 3519, 2018 WL 3970141, at *16 (N.D. Ill. Aug. 20, 2018) (Kennelly,

J.) (assigning a rate of $150 per hour to an attorney who failed to meet her burden of

proving her rate)). Regarding Henderson, Schoop, and Carmichael, Brzowski asserts

that the requested rates are reasonable and contends that the declarations and

comparator cases are enough to support them. Brzowski's Reply Br. at 9.

        The Court concludes that Brzowski has not adequately supported his proposed

rates. Sigler is right to argue the attorneys' affidavits—at least these particular

affidavits—are not enough. See Harper v. City of Chicago Heights, 223 F.3d 593, 604

(7th Cir. 2000) ("[A]n attorney's self-serving affidavit alone cannot establish the market

rate for that attorney's services."). Instead, such affidavits are sufficient to satisfy a fee

petitioner's burden when submitted "in conjunction with other evidence of the rates

charged by comparable lawyers." Id.

        Brzowski has also cited cases in this district that he believes support the

requested rates. See Brzowski's Fee Pet. at 6–7 (citing cases). The cited cases

certainly support his argument that the proposed rates are within the range of rates



3 Though she does not say, the Court assumes Sigler is not proposing a $385 per hour
rate for Van Overloop and Hunstein, as this rate would be above Brzowski's requested
rate for those attorneys.
                                               7
  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 8 of 21 PageID #:3962




awarded in this district, but that is not enough. The comparator cases are meant to be

"evidence of rates similarly experienced attorneys in the community charge paying

clients for similar work." Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 640 (7th

Cir. 2011). Because Brzowski has not drawn the link between his attorneys' experience

and that of the attorneys in the cited cases, these cases do not move the needle.

       With insufficient evidence to support the requested rates, the Court must

independently determine the attorneys' appropriate rates. Alicea v. All Our Children's

Advoc. Ctr., No. 15 C 7795, 2017 WL 6513164, at *3 (N.D. Ill. Sept. 6, 2017) (quoting

Montanez, 755 F.3d at 553) ("If the fee applicant does not satisfy its evidentiary burden,

then 'the district court can independently determine the appropriate rate.'"); Pouncy,

2017 WL 8205488, at *4. To do this, the Court must consider the rates "awarded to

similarly experienced Chicago attorneys in other civil-rights cases in the district."

Montanez, 755 F.3d at 554.

              a.     Henderson

       Henderson has the most legal experience of Brzowski's attorneys. According to

his affidavit, Henderson has been a member of the Illinois bar since 1990, was formerly

a partner at a large law firm, and is a past president of the Chicago Bar

Association. Dkt. 191–3 at ECF pp. 1–2. He has tried civil rights cases and has civil

rights argued appeals, but he does not say how long or how many. See id.

       Citing Montanez, Sigler proposes a rate for Henderson of $385 per hour, but that

sets the bar too low. The two lead attorneys in Montanez had nine and thirteen years of

experience, respectively. See Montanez, 755 F.3d at 551. Henderson has at least the

thirty-one years of experience, and his hourly rate should reflect that lengthy



                                              8
  Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 9 of 21 PageID #:3963




experience. Thus, he is entitled to more than $385 per hour. But not as much more as

Brzowski proposes. Henderson has not provided "concrete examples of the hourly

rates of similarly experienced attorneys performing similar work," see In re Subpoenas

Issued to Danze, Inc., No. 05 C 4538, 2006 WL 211942, at *3 (N.D. Ill. Jan. 18, 2006),

and he has not established any particular expertise in civil rights cases, see Montanez,

755 F.3d at 554.

       Balancing these considerations, the Court concludes that reasonable hourly rate

for Henderson's work is $465 per hour. This is between the two sides' proposed rates,

and more importantly it is comparable to the rates of similarly situated attorneys. See,

e.g., Danze, Inc., 2006 WL 211942, at *2–3 (determining, in 2006, that an attorney with

thirty-eight years' experience was entitled to only $425 per hour because the case did

not involve his area of expertise); Cooper, 2018 WL 3970141, at *15 (concluding that an

attorney with twenty-two years' experience, who was also admitted into the federal bar

and had relevant experience, deserved a $475.00 per hour rate).

              b.     Schoop and Carmichael

       Schoop has twenty-four years of experience, having been licensed to practice

since 1997. See dkt. no. 191–4 at ECF p. 2. According to his affidavit, Schoop has

experience in civil rights litigation (particularly with section 1983) because he was

Senior Counsel in the City of Chicago Law Department's Federal Civil Rights Litigation

Division. Id. at 2. Schoop has tried a number of civil rights cases and has argued a

number of appeals. Id. at 2–3 (citing cases). As a former Illinois Circuit Judge, Schoop

has also presided over nearly 100 bench trials. Id. at 2.

       Carmichael has been licensed to practice for nineteen years. See dkt. no. 191–6



                                             9
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 10 of 21 PageID #:3964




at ECF p. 1. Before joining his current firm, Carmichael was a partner at a large law

firm. Id. at ECF p. 3. Since joining his current firm, he has represented plaintiffs in state

and federal civil rights cases and has argued more than fifty appeals before state and

federal appellate courts. Id.

         For Schoop and Carmichael, Sigler proposes a rate of $385 per hour in place of

Brzowski's proposed rate of $450. The Court disagrees with Sigler and instead

concludes that Brzowski's proposed rate for both attorneys is reasonable given their

experience and the rates charged by similar lawyers with similar experience. See

Degorski v. Wilson, No. 04 C 3367, 2014 WL 6704561, at *6 (N.D. Ill. Nov. 26, 2014)

(concluding that an Illinois based attorney with twenty-four years or experience with

extensive federal and state trial practice and relevant experience was entitled to a $450

rate).

               c.     Van Overloop and Hunstein

         Brzowski has conceded that he has failed to offer any evidence to support either

Van Overloop's or Hunstein's rates. Brzowski's Reply Br. at 8 n.2, 13 As such, the

Court agrees with Brzowski's revised proposal and concludes that these attorneys'

hourly rate should be $150 per hour. See Cooper, 2018 WL 3970141, at *16.

         2.    Lodestar

         In sum, the Court finds that the appropriate hourly rates for Brzowski's counsel

are as follows: Henderson at $465 per hour; Schoop and Carmichael at $450 per hour;

and Van Overloop and Hunstein at $150 per hour. With those modifications, Brzowski's

proposed lodestar has to be reduced. Considering the modified rates above and the

itemized entries Brzowski has supplied, the lodestar is $224,028.00. The following table



                                             10
    Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 11 of 21 PageID #:3965




summarizes the Court's calculations 4 5:

            Attorney              Total Hours         Billed Rate           Lodestar
       Victor Henderson              68.2                 $465             $31,713.00
         Devlin Schoop               338.1                $450             $152,145.00
     Christopher Carmichael          58.6                 $450             $26,370.00
      Alexandra Hunstein             89.1                 $150             $13,365.00
      Kelsey Van Overloop             2.9                 $150               $435.00
              Total                                                        $224,028.00


        2.     Sigler's objections

        Sigler objects to several time entries in Brzowski's billing records on the basis

that they are either vague, duplicative, excessive, secretarial tasks, or unrelated. The

Court addresses each objection in turn.

               a.     Entries unrelated to the prevailing claim

        In tandem with her prevailing-party argument, Sigler argues that Brzowski's

attorneys have improperly charged for time spent on activity that was not related to the

Eighth Amendment claim that he prevailed upon at trial. 6 See Sigler's Resp. Br. at 3.


4In conjunction with the parties' Joint Statement of Facts, the Court has subtracted time
spent preparing responses to cross-motions for summary judgment from both
Henderson's and Schoop's total hours. See dkt. no. 194-1 at ECF p. 47; Local Rule
54.3 Joint Statement of Facts at 10.
5 Several of the attorneys' billing entries do not identify which attorney completed the
reported task. See Sigler's Resp. Br. at 9; see generally dkt. no. 191-1. In his reply,
Brzowski provided the billing attorney for some of these entries but neglected to do the
same for others. See Brzowski's Reply Br. at 12–13. Hence, the Court excludes from
its calculation the unclaimed entries from 6/26/2019, 6/28/2019, 7/12/2019, 10/11/2019,
11/19/2019, 1/3/2019, 1/4/2020, 1/10/2020, 1/22/2020, 1/24/2020, 1/28/2020, 7/9/2020,
and 7/20/2020.
6  Sigler's citation to 42 U.S.C. § 1997e(d)(1)(A) is unavailing. See id. (emphasis added)
("In any action brought by a prisoner who is confined to any jail, prison, or other
correctional facility, in which attorney's fees are authorized under section 1988 of this
title, such fees shall not be awarded, except to the extent that . . . the fee was directly
and reasonably incurred in proving an actual violation of the plaintiff's rights protected
                                             11
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 12 of 21 PageID #:3966




But "when claims are interrelated, as is often the case in civil rights litigation, time spent

pursuing an unsuccessful claim may be compensable if it also contributed to the

success of other claims." Bellamy v. City of Chicago, No. 15 C 02678, 2017 WL

3675729, at *13 (N.D. Ill. Aug. 25, 2017) (citing Jaffee v. Redmond, 142 F.3d 409, 413

(7th Cir. 1998)); see also C.W. v. Bd. of Educ. of City of Chicago, Dist. 299, No. 11-CV-

2349, 2012 WL 355360, at *8 (N.D. Ill. Feb. 1, 2012) (alterations accepted) ("It is

appropriate to consider the litigation as a whole, rather than viewing the specific claims

atomistically, if 'the plaintiff's claims of relief involve a common core of facts or are

based on related legal theories.'").

       As such, federal courts have allowed the recovery of fees for unsuccessful claims

where those claims involved "'a common core of facts or related legal theories.'"

Bellamy, 2017 WL 3675729, at *13; see Hensley, 461 U.S. at 440 ("Where a lawsuit

consists of related claims, a plaintiff who has won substantial relief should not have his

attorney's fee reduced simply because the district court did not adopt each contention

raised."). That some theories and arguments asserted and pursued by Brzowski's

counsel were unsuccessful does not mean that those same theories and arguments

were also unreasonable. See Bellamy, 2017 WL 3675729, at *13. Brzowski's earlier

complaints and claims (as well as related work) were "factually related" to the claim on

which he prevailed at trial and thus were "reasonably calculated to result in relief." See

Gautreaux v. Chicago Hous. Auth., 491 F.3d 649, 661–62 (7th Cir. 2007). Moreover,

Brzowski has explained the strategic purpose behind many of the purportedly



by a statute."). Brzowski's suit was brought under section 1983 and he was no longer a
prisoner at the time his suit was filed.

                                              12
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 13 of 21 PageID #:3967




"unrelated" tasks. See Brzowski's Reply Br. at 2–7; see also Jaffee, 142 F.3d at 414

(stating that "the touchstone" in cases where fees awarded for unsuccessful claims are

or argument is not whether they were successful, but whether they were reasonable).

Thus, this Court may award attorneys' fees for this work. See id.

       Sigler's other objections on this basis are also unavailing. The fact Sigler was

not initially a defendant is of no matter. See Sigler's Resp. Br at 7. The claims against

her were arose from the same common core of facts as the claims that Brzowski

pursued before she was added. Brzowski's May 12, 2020 status report may have been

unneeded, but it was certainly related to this case and therefore reasonable. See id. at

8. And last, of course Brzowski is entitled to attorneys' fees for additional summary

judgment briefing ordered by the Court. See id. It does not matter that Sigler's second

motion for summary judgment would have been unnecessary if the Court had not

permitted Brzowski to amend his complaint. The fact of the matter is that Brzowski was

permitted to amend his complaint and did so. The third amended complaint involved

the same common core of facts as the earlier versions, and thus it was undoubtedly

related to the earlier complaints. Moreover, after the complaint was filed, Sigler moved

for summary judgment, so it was obviously necessary for Brzowski to respond to that

motion.

       In short, the Court will not exclude from the fee award reasonable hours spent on

related efforts. Brzowski is entitled to an award that takes account of the fact that his

counsel went down seemingly promising roads even though they turned out to be dead

ends. See Montanez, 755 F.3d at 555.




                                            13
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 14 of 21 PageID #:3968




              b.     Excessive time

       Sigler next argues that many (in fact almost all) of the attorneys' billed time is

excessive. See Sigler's Resp. Br. at 6, 11. "[T]he line between ample preparation and

excessive preparation is, at the margin, a fine one." Charles v. Daley, 846 F.2d 1057,

1076 (7th Cir. 1988). Sigler "offers only a bare list of entries that [she] deems

excessive" and little rationale for supporting her conclusion. See O'Sullivan v. City of

Chicago, 484 F. Supp. 2d 829, 837 (N.D. Ill. 2007). She "has offered no objective

standard, no 'reasonable' number of hours to spend on a given activity, with which to

compare." Id. As such, the Court "will not engage in an arbitrary determination of how

long a 'reasonable' attorney would spend on" a given matter and instead will include the

allegedly excessive entries in the lodestar. See id.

              c.     Secretarial tasks

       Sigler also asserts that Brzowski has impermissibly billed for secretarial work. "In

calculating the number of hours reasonably expended on a case, courts should disallow

time spent on what are essentially clerical or secretarial tasks." Cloutier v. GoJet

Airlines, LLC, No. 16 C 1146, 2019 WL 5260756, at *4 (N.D. Ill. Oct. 17, 2019)

(Kennelly, J.) (internal quotation marks omitted); Spegon v. Catholic Bishop of Chicago,

175 F.3d 544, 553 (7th Cir. 1999) (concluding that "organizing file folders, document

preparation, and copying documents" were clerical or secretarial tasks). In determining

whether an entry includes a clerical or secretarial task, the Court must consider whether

the task was sufficiently complex enough to justify the use of non-clerical staff. See

People Who Care v. Rockford Bd. of Educ., Sch. Dist. No. 205, 90 F.3d 1307, 1315 (7th

Cir. 1996)



                                             14
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 15 of 21 PageID #:3969




       The Court agrees with Sigler that several of the attorneys' time entries involve

clearly secretarial tasks. Some of these entries are poorly documented and therefore

make it difficult for the Court to assess the work's complexity. See Cloutier, 2019 WL

5260756, at *4. The Court will disallow entries that are too vague to permit a finding

that the work required an attorney's skill. The Court will also exclude entries for time

spent "organizing files . . . or copying, formatting, processing, or preparing documents."

Id. On those bases the following entries will be excluded from the final award:

   Date        Attorney                       Description                     Time Billed

 12/28/17      Hunstein      Complete civil cover sheet and provide               .60
                             summons information for filing (.40);
                             Prepare appearances (.20)
  2/5/18       Hunstein      Review waivers of service of summons and             .40
                             prepare for issuance.
 5/23/18       Hunstein      Finalize and file First Amended Complaint            1.20

 7/23/18       Hunstein      Finalize and file the Second Amended                 1.80
                             Complaint
 8/23/18     Carmichael      Review and approve appearance in the                 .20
                             case
 9/14/18       Hunstein      Prepare Notice of Motion for Motion for              .30
                             Leave to Submit Additional Authority
                             created, then edited

 6/28/19     Carmichael      Obtain copies of decisions involving client          .70

 6/28/19       Schoop        Drafting and filing attorney appearance for          .50
                             Devlin Joseph Schoop in the Brzowski v.
                             Baldwin matter
 4/17/19       Schoop        Document2 created, then reviewed (.20);              1.30
                             Scanned from a Xerox Multifunction Device
                             created (.10); Creating summary of
                             Brzowski complaints (1)
 6/28/19     Carmichael      Obtain copies of decisions involving client,         .70
                             including Brzowski v Dept of Corrections -
                             2018 IL App (4th) 170010-U; Laura
                             Brzowski v Walter Brzowski - 2018 IL App
                             (4th) 170010-U; Brzowski v IL Prisoner
                             Review Bd - 2018 ILApp (4th) 160601-U;

                                            15
Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 16 of 21 PageID #:3970




                        Brzowski v Tristano - 2019 IL App (1st) 172
                        558-U; People v Brzowski - 2015 IL App
                        (3d) 120376; and Brzowski v Brzowski 2014
                        IL App (3d) 130404
10/30/19    Schoop      2019-10-30, dkt. #87, Defendants' Notice of      .20
                        Motion for Extension of Time to File MSJ
                        Response created (.10); 2019-10-30, dkt.
                        #86 Defendants' Motion for Extension of
                        Time created (.10)
12/17/19    Schoop      2019 -12-02-- _DE 100, Brzowski                  .10
                        Defendants' Later Filed Exhibits created
                        (.10)
 7/9/20     Schoop      Brzowski, Nicholas Lamb Deposition               .20
                        Designations created (.10); Brzowski, Guy
                        Pierce Deposition Designations created
                        (.10)
7/13/20     Schoop      Bellamy MILS created (.10); Hostile Witness      .80
                        MIL created (.10); Alexander v Zinchuk MILs
                        created (.10); Wilson MILS created (.10);
                        Anderson Mils created (.10); Brzowski MIL
                        GroupX 1 created (.10); Cooper MILS 1
                        through 8 created (.10); Brzowski MIL X 2
                        created (.10)
7/20/20     Schoop      People v. Brzowski, 10 CF 1923 Bill of           .70
                        Indictment created (.10); Plaintiff's Proposed
                        Deposition Designations Main Document
                        created (0.10); Parties' Proposed Final Pre-
                        Trial Order -- FINAL.7.20.2020 created
                        (.10); Plaintiff's Response to Defendant's
                        Motions in Limine Nos. 1 through 10 created
                        (.10); Plaintiff 's Response to Defendant's
                        Motions in Limine Nos. 1 through 10 Ex 4
                        created (.10); Brzowski -lDOC 000054-
                        000237 reviewed (.10); Plaintiff's Proposed
                        Deposition Designation Ex 1-Lamb created
                        (.10); Guy Pierce Deposition Designations
                        created (.10)
7/24/20     Schoop      2020-07-23_--_DE 157 Sigler Brief in             .20
                        Opposition to Deposition Designations in
                        Lieu of Live Testimony created (.10); 2020-
                        07-23_ --_DE 155 Minute Order Setting
                        Video Conference for July 24, 2020 Pre-
                        Trial Conference created (.10)
7/28/20     Schoop      Amended Proposed Deposition                      .10
                        Designations in Lieu of Live Testimony and
                        Defendant's Objections created (.10)

                                       16
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 17 of 21 PageID #:3971




 7/29/20        Schoop       2020-07-29_--_DE 162 Sigler's Objections             .10
                             to Deposition Designations created (.10)
 7/30/20        Schoop       Revised PX 25 (reduced number of photos)             .20
                             created (.10); Plaintiff's Response to
                             Defendant's Objections to Proposed
                             Deposition Designations created (.10)
  9/4/20        Schoop       2020-09-03_--_DE 176 Def's Memo in                   .10
                             Support of Combined Motion under Rules
                             50(b) & 59(a) created, then reviewed (.10)
 10/2/20        Schoop       2020-10-02 Memo in Opposition to Sigler's            .20
                             Combined Motion Under Rules 50(b) and
                             59(a) created (.10); 2020-10-02 Transmittal
                             Ltr to Judge Kennelly re Memo of Law
                             created, (.10)

       In sum, the Court will exclude 4.3 hours from Hunstein's total time, 1.6 hours

from Carmichael's total time, and 4.7 hours from Schoop's total time. The Court

overrules Sigler's remaining secretarial work objections.

               e.    Inadequately documented entries

       Next to consider is Sigler's contention that many of the entries are inadequately

documented, i.e. unduly vague. "[W]hen a fee petition is vague or inadequately

documented, a district court may either strike the problematic entries or (in recognition

of the impracticalities of requiring courts to do an item-by-item accounting) reduce the

proposed fee by a reasonable percentage." Harper v. City of Chicago Heights, 223

F.3d 593, 605 (7th Cir. 2000). District courts have this "broad discretion to strike such

vague or unjustified billing entries" because it encourages "candor in fee requests and

relieves the burden on district courts faced with vague or poorly documented fee

claims." Id.

       The Court agrees that some of the attorneys' billing entries are unduly vague and

will strike those entries it concludes do not provide enough information to judge whether

the entry involved time spent on Brzowski's claims or enough information to determine

                                            17
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 18 of 21 PageID #:3972




whether attorneys expended their time reasonably. See Cloutier, 2019 WL 5260756, at

*6. The following entries will be excluded from the award amount:

   Date       Attorney                     Description                    Time Billed

 11/1/18      Hunstein     Review available documents and create             1.60
                           summary of information
 1/14/19      Hunstein     Review materials related to discovery to           .70
                           provide update on discovery
 1/22/19      Hunstein     Revise and edit Plaintiff's Response to           1.50
                           RFPs and Interrogatories; Prepare for client
                           review.
 4/15/19     Henderson     Attention to discovery; communicate with           .50
                           client and opposing counsel regarding
                           prison visits.
 4/17/19       Schoop      2 emails sent/reviewed                             .20

 4/19/19       Schoop      1 email sent/reviewed                              .10

  5/1/19       Schoop      4 emails sent/reviewed                             .20

  5/2/19       Schoop      1 email sent/reviewed                              .10

  5/3/19       Schoop      2 emails sent/reviewed                             .20

  5/6/19       Schoop      1 email sent/reviewed                              .50

 5/13/19       Schoop      4 emails sent/reviewed                             1.3

 5/14/19       Schoop      4 emails sent/reviewed                             .20

  6/3/19       Schoop      4 emails sent/reviewed                             .20

 9/26/19    Van Overloop Edited Devlin's draft                                1

 10/11/19      Schoop      1 email sent/reviewed regarding FOR                .10
                           YOUR REVIEW
 10/15/19    Carmichael    Review List of Mr. B's Lawsuits, CM_ECF            .40
                           entries, and related proceedings)
 10/15/19    Henderson     1 email sent/reviewed (.10)                        .10

 9/23/20       Schoop      1 message sent/reviewed (.10); 2 internal          .20
                           messages sent/reviewed (.10)



                                          18
    Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 19 of 21 PageID #:3973




        As a result of these exclusions, the Court will subtract 3.8 hours from Hunstein's

total time, 3.3 hours from Schoop's, 1 hour from Van Overloop's total time, 0.6 hours

from Henderson's total, and .40 from Carmichael's total time. The Court overrules the

remainder of Sigler's vagueness objections.

               f.     Duplicative entries

        Because "overstaffing cases inefficiently is common," district courts are

"encouraged to scrutinize fee petitions for duplicative billing when multiple lawyers seek

fees." Schlacher v. L. Offs. of Phillip J. Rotche & Assocs., P.C., 574 F.3d 852, 858 (7th

Cir. 2009). Sigler urges the Court to reduce the fee award further because she believes

Brzowski has included several duplicative entries. But almost all these entries are for

assignments that one attorney completed over a period of time, rather than one

attorney's work being duplicative of another's. See generally dkt. no. 194-1; see also

Bellamy, 2017 WL 3675729, at *7 (analyzing plaintiff's billing entries for "pervasive

overstaffing"). 7

        Nevertheless, Brzowski has agreed to withdraw some of the contested entries.

Brzowski no longer seeks fees for Schoop's work on 4/11/2019 (3.0 hours), 3/4/20 (.30

hours), 3/5/20 (11.40 hours), and 3/6/20 (9.50 hours). Brzowski's Reply Br. at 12. In

total then, the Court will reduce Schoop's total by an additional 24.2 hours.

        g.     Block billing

        Block billing—the combination of several discrete tasks in a single billing entry



7To the extent Sigler objects to Brzowski's attorneys billing for different times for similar
events (e.g., meeting with Brzowski or trial preparation meetings), it's unclear what
basis she has for that objection. It's not uncommon for persons attending a meeting to
arrive and leave at different times. And without more, it's certainly not evidence of
duplicative work.
                                             19
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 20 of 21 PageID #:3974




without specifying the amount of time spent on each task—"is not a prohibited practice"

in this circuit. Gibson v. City of Chicago, 873 F. Supp. 2d 975, 986 (N.D. Ill. 2012).

Sigler contends that Brzowski's attorneys have block-billed both compensable and non-

compensable work, but her objections do not identify what she contends the non-

compensable work is. In any event, the Court has already considered Sigler's other

objections for non-compensable work and has excluded the impermissible entries either

entirely or partially. The Court is not also "obligated to conduct a line-by-line review of

the bills to assess the charges for reasonableness." Rexam Beverage Can Co. v.

Bolger, 620 F.3d 718, 738 (7th Cir. 2010). These objections are therefore overruled.

3.      Modified lodestar

        Taking into the above-stated exclusions, the attorneys' total hours are reduced as

follows: Henderson's by .60 hours, Schoop's by 32.2 hours, Carmichael's by 2 hours,

Hunstein by 8.1 hours, and Van Overloop by 1.9 hours. The following table summarizes

the Court's resulting calculations:

            Attorney              Total Hours        Billed Rate            Lodestar
       Victor Henderson              67.6                $465              $31,434.00
         Devlin Schoop               305.9               $450              $137,655.00
     Christopher Carmichael          56.6                $450              $25,470.00
      Alexandra Hunstein             81.0                $150              $12,150.00
      Kelsey Van Overloop             1.9                $150                $285.00
              Total                                                        $206,994.00


        The modified lodestar amount is $206,994, which the Court finds is reasonable.

B.      Costs

        Brzowski seeks costs of $4,487.30. "There is a presumption that the prevailing

party will recover costs, and the losing party bears the burden of an affirmative showing

that taxed costs are not appropriate." Beamon v. Marshall & Ilsley Tr. Co., 411 F.3d

                                             20
 Case: 1:17-cv-09339 Document #: 205 Filed: 09/21/21 Page 21 of 21 PageID #:3975




854, 864 (7th Cir. 2005). Sigler does not object to Brzowski's costs. The Court awards

his requested costs in full.

                                       Conclusion

       For the reasons stated above, the Court grants Brzowski's petition for attorneys'

fees [dkt. no. 190] and the motion for bill of costs [dkt. no. 173]. The Court awards

Brzowski $206,994 in attorneys' fees and $4,487.30 in costs.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge
Date: September 21, 2021




                                            21
